I do not quite see how the declarations of the plaintiff Albion Richardson, testified to by the witness Burt, bore upon any issue tried in the case; but if they were immaterial, they were clearly harmless, and I do not think the verdict should be set aside for the reason that they were received. The question to the defendant, whether his valuation was increased after he bought the land, was properly excluded. The fact called for was immaterial and irrelevant; besides, if admitted, it would amount to no more than the opinion of the selectmen, proved by hearsay.
The verdict settles the fact of title gained by the defendant by more than twenty years' adverse possession. The only question is, whether the instructions were correct. I think they were, to say the least, sufficiently favorable to the plaintiffs. I see no reason why the defendant's occupation and claim, under the deed of Philip Richardson, executed February 19, 1850, and recorded September 13, 1853, did not amount to an ouster of the plaintiffs. It is a general rule, as I understand it, that if one tenant in common claim possession of the whole under a warranty deed from a stranger, it is a sufficient ouster — Siglar v. Van Riper, 10 Wend. 414, and authorities cited; but whether that should be held so as matter of law, under the circumstances of this case, need not be inquired, because the question of ouster was submitted to the jury under instructions which covered the whole ground, and were unobjectionable, so far as I can see.
Judgment on the verdict. *Page 364